131 F.3d 146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leroy Calvin JONES, Plaintiff-Appellant,v.BANK OF AMERICA NATIONAL TRUST AND SAVINGS ASSOCIATION,Defendant-Appellee.
No. 97-55586.Submitted November 17, 1997**Nov. 21, 1997.

Appeal from the United States District Court for the Central District of California, D.C. No. CV-96-08913-RAP;  Richard A. Paez, District Judge, Presiding
WILKINS, J.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Leroy Calvin Jones appeals pro se the district court's dismissal for lack of subject matter jurisdiction of his civil rights action alleging that Bank of America National Trust and Savings Association mishandled his checking account.  We affirm.


3
The district court properly dismissed Jones' action with prejudice because Bank of America is a private entity and he failed to allege any facts tending to show that Bank of America conspired with state actors to violate his constitutional rights.  See Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 624 (9th Cir.1988);  Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.1982).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument See Fed.  R.App. P. 34(a);  9th Cir


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provide & by 9th Cir.  R. 36-3.  R. 34-4